COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 In Re: Craig L. Blair, BMB/SWC                  §            No. 08-21-00167-CV
 Ranches, LLC d/b/a SWC Ranches
 Capitan Energy, Incorporated, Saturn            §       AN ORIGINAL PROCEEDING
 SWD Operating, LLC, Thunderhead II
 management, LLC, Thunderhead                    §             IN MANDAMUS
 Petroleum, LLC, Thunderhead Petroleum
 II, LP, Antelope Production, LLC Orla           §
 Metro Management LLC, Onager Electric
 LLC and CD Florian Disposal, LLC,               §

                      Relators.                  §

                                                 §

                                          ORDER

       Relators have filed an emergency motion for temporary relief pending resolution of this

mandamus action. The motion is GRANTED. All proceedings in Trial Court Cause No. 5645

are stayed pending resolution of this mandamus action.

       IT IS SO ORDERED this 30th day of September, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.